Por Cuanto, de la moción de desestimación de la parte apelada no-tificada a la parte apelante y presentada el Io. de noviembre actual, y de los documentos acompañados a la misma resulta que dictada sentencia sobre las alegaciones en este caso por la Corte de Distrito el 26 de septiembre, 1932 y apelada el Io. de octubre último no se ha radicado aún la transcripción de los autos ni está pendiente de ra-dicación a virtud de prórroga alguna; y
Por ouanto, señalada la vista de la moción para el 21 de no-viembre actual, sólo compareció la parte apelada por su abogado;
Por tanto, debe declararse y se declara con- lugar la moción y en su consecuencia se desestima, por abandono, el recurso.